IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CALVIN CARVER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3361

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed October 5, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Calvin Carver, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, RAY, and WINSOR, JJ., CONCUR.